Citation Nr: 1630458	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  09-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a liver mass, claimed as liver cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The Board remanded the claim for additional development in May 2012, August 2014, and September 2015.


FINDINGS OF FACT

1.  Status post liver mass was caused or aggravated by service-connected hepatitis C with hepatic cirrhosis.

2.  The preponderance of the evidence is against a finding that the Veteran has liver cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post liver mass are met.  38 U.S.C.A. §§ 1112 , 1110, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for liver cancer are not met.  38 U.S.C.A. §§ 1112 , 1110, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there has been substantial compliance with the previous remands.  With regard to the most recent remand requesting that a physician with specialized expertise render an opinion as to the etiology of the Veteran's liver mass or liver cancer, the Board finds that there has been substantial compliance with the remand.  The October 2015 VA opinion finding that the Veteran did not have liver cancer comports with the previous opinion obtained in October 2014, and with the record.  In fact, as analyzed below, the treatment records are negative for a diagnosis of liver cancer.  As stated by the 2015 VA examiner, the requested specialist was not available to provide an opinion in this matter.  To that extent, the Board finds that the opinion obtained is sufficient to decide the Veteran's claim because there is no longer a question as to whether the Veteran suffers or has suffered from liver cancer, and thus no further development is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge,  when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

With regard to the Veteran's liver mass as identified in 2008, and was then removed at the time of the Veteran's liver transplant that same year, the Board finds that service connection for status post liver mass is warranted.  Specifically, on October 2015 VA opinion, the examiner concluded that the Veteran's hepatitis C contributed to the Veteran's development of cirrhosis, and that the Veteran's liver mass was the result of his cirrhosis.  In light of the fact that the Veteran is in receipt of service connection for hepatitis C with hepatic cirrhosis, the Board finds that service connection for the resultant liver mass, now status post, is warranted.

However, service connection for liver cancer is not warranted, as the preponderance of the evidence is against a finding that the Veteran was ever diagnosed with that disease.  In October 2014 and in October 2015, VA examiners reviewed the record and determined that the Veteran did not suffer from liver cancer.  Neither VA examiner could find any documentation that the Veteran had been diagnosed with liver cancer, to include review of the 2008 MRI identified by the Board's remand.  Those opinions comport with the record, as the 2008 MRI in question demonstrated a lesion in the right lobe of the liver which had "features" of a hepatocellular carcinoma," however, a diagnosis of such was not made at that time.  Significantly, the two VA examiners' reviewed these records but did not find that the Veteran had in fact been diagnosed with liver cancer.  In support of that finding, an April 2008 VA co-discharge summary listed a variety of principal diagnoses, to include hepatic encephalopathy and end stage liver disease, but did not list cancer as a diagnosis.  Accordingly, based upon the competent, probative, and persuasive evidence of record, the Board finds that the first element of service connection, that of a disability, has not been met and thus the claim must be denied.

The Veteran is not competent to provide an opinion on a medical issue that requires medical expertise and knowledge, such as a diagnosis of liver cancer.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for status post liver mass is granted.

Service connection for liver cancer is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


